Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding objection to drawing are not persuasive because of the following reasons: 
 First, Figure 1 described in the Specification as “a conventional assembly” ([0038]), i.e. Figure 1 shows a conventional product.  And according to Collins Dictionary, definition of the term “conventional product” is “a product that has been used for a long time” (see e.g. https://www.collinsdictionary.com/us/dictionary/english/conventional). 

Second, Applicant’s arguments that because the specification does not refer to Figure 1   as work done by another, this does not qualify Figure 1 as “prior art” are not persuasive because Specification refers to Fig. 1 as “conventional assemble,” i.e. well-known in the art (see definition of the term “conventional” above).  Thus, Figure 1 should be labeled as “prior art.”  
Applicant’s arguments that the work of the same inventive entity unless it falls under one of the stature categories may not be considered prior art are not persuasive, because Applicant did not provide any evidence that Figure 1 shows work of the same inventive entity and not falls under one of the stature categories.  And in the absence of any evidence that Figure 1 is not a prior art, Examiner consider using the term “conventional assembly” describing Figure 1 as “a product that has been used for a long time” and thus, “the prior art” label for Figure 1 is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891